DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/29/2021 (hereinafter" amendment") has been accepted and entered.
Applicant's amendments to the Specification and Claims have overcome each and every objection, 112(b) rejection, and 112(d) rejection set forth in the Non-Final office Action mailed 9/29/2020.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1 and 5-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zediker (WO2014179345) in view of Burris (US Pat. Pub. 20140265046) and Niedrig (DE102011117607A1).
Regarding Claim 1, Zediker discloses a blue laser system, the system comprising: a blue laser source (fig. 1, 1001, visible laser source, described in para. [0053] as blue) capable of propagating a blue laser beam (1002, laser emission); an X-Y scanning system in optical communication with the blue laser source (1003, scanners, shown receiving 1002, laser emission in fig. 1), whereby the system is configured for directing and scanning the blue laser beam to an addressable field (fig. 1 depicts directing the laser to 1007, substrate, which sits on 1008, vertical translator, thereby creating a field addressable in the x, y, and z directions); a lens system; the lens system comprising a [third] optic (1005, objective lens; see para. [0008] wherein the objective lens can be an f-theta lens), whereby the system is capable of on the fly focusing to simulate the performance of an F-Theta lens (see para. [0008] wherein the objective lens can be a multi-element lens design similar to an f-theta lens which can produce a consistent laser spot size over the printing plane [i.e. consistent focusing while moving over the printing plane, which broadly reads on ”on the fly focusing” to simulate the performance of an F-Theta lens).
Zediker is silent on an enclosure housing the addressable field; and an electronically adjustable lens system; the lens system comprising a first optic, a second optic, and said third optic, wherein the second optic is located along a laser beam path 
Burris teaches a laser system (see abstract) with an enclosure housing the addressable field (fig. 1, 110, housing, which contains the build chamber 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker to incorporate the teachings of Burris by including an enclosure housing the addressable field. Doing so is the combining of prior art elements (Zediker’s laser system with Burris’ laser system housing) according to known methods to yield predictable results of improving safety by defining a safe volume for the containment of the laser light output, as taught by Burris (see para. [0020]).
Niedrig teaches a laser system (see abstract) comprising an electronically adjustable lens system (see fig. 2, items 21-23, position of the second lens group; and para. [0067] drive control); the lens system comprising a first optic (10, first lens), a second optic (20, second lens), and said third optic (30, third lens), wherein the second optic is located along a laser beam path between the first optic and said third optic (see fig. 2, wherein item 20 is between item 10 and item 30), wherein the second optic is movable between a plurality of positions along the laser beam path (see fig. 2, items 21-23, position of the second lens group; with para. [0037] describing that the second lens is adjustable within these position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker in view of Burris to incorporate the teachings of Niedrig by having an electronically adjustable lens system; 
Regarding the claim limitation “electronically adjustable”, Niedrig teaches the claimed invention except for said lenses being “electronically” adjustable.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have Niedrig’s mechanical adjuster be electronically adjustable, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (see MPEP 2114, IV). See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years.").  In the case of Niedrig, the teaching of moving said lenses by mechanical means could easily be adapted to modern electronics (i.e. 
Regarding Claim 5, Zediker in view of Burris and Niedrig teach the blue laser system of claim 1, as described above, and Zediker further teaches wherein the addressable field has an area in the range of from about 100 mm x 100 mm to about 200 mm x 200 mm (see para. [0053] and table 2, wherein the laser system can address a field of 53” x 53” x 55” [i.e. about 1346mm x 1346mm x 1397mm]).
Regarding Claim 6, Zediker in view of Burris and Niedrig teach the blue laser system of claim 1, as described above, and Zediker further teaches wherein the addressable field is an addressable volume having an area in the range of from about 100 mm x 100 mm x 100 mm to about 800 mm x 400 mm x 500 mm (see para. [0053] and table 2, wherein the laser system can address a field of 53” x 53” x 55” [i.e. about 1346mm x 1346mm x 1397mm]).
Regarding Claim 7, Zediker in view of Burris and Niedrig teach the blue laser system of claim 1, as described above, and Zediker further teaches wherein the system is capable of performing a laser operation selected from the group operations consisting of welding metal, cutting metal, cutting non-metal, and soldering electronic components (see para. [0015] wherein the laser is capable of fusing, curing, or ablating metals, insulating materials, semiconducting materials, polymeric materials, and composite materials as described in para. [0015]; given these capabilities the laser is also capable of welding metal, cutting metal, cutting non-metal, and soldering electronic components).
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In the case of Zediker the laser is capable of welding metal, cutting metal, cutting non-metal, and soldering electronic components 
Regarding Claim 8, Zediker in view of Burris and Niedrig teach the blue laser system of claim 1, as described above, and Zediker further teaches wherein the system is capable of performing a laser operation; the laser operation including welding metal, cutting metal and cutting non-metal (see para. [0015] wherein the laser is capable of fusing, curing, or ablating metals, insulating materials, semiconducting materials, polymeric materials, and composite materials as described in para. [0015]; given these capabilities the laser is also capable of welding metal, cutting metal, and cutting non-metal).
Regarding the intended use of the laser on the workpiece (i.e. welding metal, cutting metal, cutting non-metal, and soldering electronic components) it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114, II). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of 
Regarding Claim 9, Zediker discloses a blue laser system, the system comprising: a. a blue laser source (fig. 1, 1001, visible laser source, described in para. [0053] as blue) capable of propagating a blue laser beam (1002, laser emission); an X-Y scanning system in optical communication with the blue laser source (1003, scanners, shown receiving 1002, laser emission in fig. 1), whereby the system is configured for directing and scanning the blue laser beam along a laser beam path to an addressable field (fig. 1 depicts directing the laser to 1007, substrate, which sits on 1008, vertical translator, thereby creating a field addressable in the x, y, and z directions); b. the lens system comprising a [third] optic (1005, objective lens; see para. [0008] wherein the a multi-element lens design similar to an f-theta lens which can produce a consistent laser spot size over the printing plane [i.e. consistent focusing while moving over the printing plane, which broadly reads on ”on the fly focusing” to simulate the performance of an F-Theta lens); c. whereby the addressable field defines an area (see para. [0053] and table 2, wherein the laser system can address a field of 53” x 53” x 55” [i.e. about 1346mm x 1346mm x 1397mm]); d. whereby the area of the addressable field is 2x larger than an area of an addressable field for an infrared laser beam having an infrared laser beam spot size that is the same size as the blue laser beam spot size and that is propagated through the system along the same laser beam path (see para. [0053] and Table 2, wherein the blue laser system is compared to an infrared laser system and wherein the area of the addressable field of the blue laser system is more than 2x larger than that of the infrared system) .
Zediker is silent on an enclosure housing the addressable field; an electronically adjustable lens system; the lens system comprising a first optic, a second optic, and said third optic, wherein the second optic is located along a laser beam path between the first optic and said third optic, wherein the second optic is movable between a plurality of positions along the laser beam path.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker to incorporate the teachings of Burris by including an enclosure housing the addressable field. Doing so is the combining of prior art elements (Zediker’s laser system with Burris’ laser system housing) according to known methods to yield predictable results of improving safety by defining a safe volume for the containment of the laser light output, as taught by Burris (see para. [0020]).
Niedrig teaches a laser system (see abstract) comprising an electronically adjustable lens system (see fig. 2, items 21-23, position of the second lens group; and para. [0067] drive control); the lens system comprising a first optic (10, first lens), a second optic (20, second lens), and said third optic (30, third lens), wherein the second optic is located along a laser beam path between the first optic and said third optic (see fig. 2, wherein item 20 is between item 10 and item 30), wherein the second optic is movable between a plurality of positions along the laser beam path (see fig. 2, items 21-23, position of the second lens group; with para. [0037] describing that the second lens is adjustable within these position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker in view of Burris to incorporate the teachings of Niedrig by having an electronically adjustable lens system; the lens system comprising a first optic, a second optic, and said third optic, wherein the second optic is located along a laser beam path between the first optic and said third 
Regarding the claim limitation “electronically adjustable”, Niedrig teaches the claimed invention except for said lenses being “electronically” adjustable.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have Niedrig’s mechanical adjuster be electronically adjustable, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (see MPEP 2114, IV). See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years.").  In the case of Niedrig, the teaching of moving said lenses by mechanical means could easily be adapted to modern electronically moving said lenses. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 14, Zediker in view of Burris and Niedrig teach the blue laser system of claim 9, as described above, and Zediker is further capable of processing non-metals (see para. [0015] wherein the laser is capable of fusing, curing, or ablating metals, insulating materials, semiconducting materials, polymeric materials, and composite materials as described in para. [0015]; given these capabilities the laser is also capable of processing non-metals).
Regarding the intended use of the laser on the workpiece (i.e. processing non-metals, marking metals, and soldering metals) it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114, II). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus 
Regarding Claim 15, Zediker in view of Burris and Niedrig teach the blue laser system of claim 9, as described above, and Zediker is further capable of marking metals (see para. [0015] wherein the laser is capable of fusing, curing, or ablating metals, insulating materials, semiconducting materials, polymeric materials, and composite materials as described in para. [0015]; given these capabilities the laser is also capable of marking metals).
Regarding the intended use of the laser on the workpiece (i.e. processing non-metals, marking metals, and soldering metals) it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114, II). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In the case of Zediker the laser is capable of processing non-metals, marking metals, and soldering metals because it has adjustable power setting capable of fusing, curing, or ablating metals, insulating materials, semiconducting materials, polymeric materials, and composite materials as described in para. [0015]. 
Regarding Claim 16, Zediker in view of Burris and Niedrig teach the blue laser system of claim 9, as described above, and Zediker is further capable of soldering metals (see para. [0015] wherein the laser is capable of fusing, curing, or ablating metals, insulating materials, semiconducting materials, polymeric materials, and composite materials as described in para. [0015]; given these capabilities the laser is also capable of soldering metals).
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In the case of Zediker the laser is capable of processing non-metals, marking metals, and soldering metals because it has adjustable power setting capable of fusing, curing, or . 

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zediker (WO2014179345) in view of Burris (US Pat. Pub. 20140265046), Niedrig (DE102011117607A1), and Cheverton (US20160114431).
Regarding Claim 10, Zediker in view of Burris and Niedrig teach the blue laser system of claims 1 or 9, as described above, and Zediker further teaches adjusting a diameter of the laser beam based upon the size of the addressable field (para. [0053] describes that the diameter of the laser spot and the size of the addressable field are both dependent on the objective lens, which suggests to one skilled in the art that one would adjust a diameter of the laser beam based upon the selected size of the addressable field.  This is also suggested in the examples in para. [0053], suggesting that if one skilled in the art wanted a part having a size of 9.6” x 9.6” x 11”, use of a blue laser system built for addressing this volume would result in a selected spot size diameter of 35 microns, while if one skilled in the art wanted a part having a size of 53” x 53” x 55”, altering the lens for this volume would result in a selecting a spot size diameter of 70 microns; Para. [0054] further suggests the manufacture of Micro-Electrical-Mechanical devices, with such “micro-builds” volumes allowing the selection of a spot size of less than 500 nm [i.e. less than 0.5 microns]).
Zediker in view of Burris and Niedrig is silent on further comprising a controller, wherein the controller is capable of adjusting a diameter of the laser beam, and the 
Niedrig further teaches a laser system (see abstract) capable of adjusting a diameter of the laser beam (see para. [0037] for changing the diameter of the beam focus 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker in view of Burris and Niedrig to incorporate the further teachings of Niedrig wherein the device is capable of adjusting a diameter of the laser beam.  Doing so is the use of known technique (Niedrig’s laser lens arrangement) to improve similar devices (Zediker’s laser system, which suggests a multi-element lens design similar to a F-theta lens to produce a consistent laser spot size of the printing plane, see para. [0008]) in the same way by enabling control of the diameter of the beams focus as taught by Niedrig (see para. [0037] for changing beam focus 60), which allows selective control of the application of the laser spot size on a target [i.e. higher precision] by controlling spot size diameter. 
Regarding the claim limitation “controller is capable of adjusting”, Niedrig teaches the claimed invention except for said lenses being electronically adjustable via a controller.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have Niedrig’s mechanical adjuster be controller adjustable, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (see MPEP 2114, IV). See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a 
Cheverton teaches wherein the controller is capable of adjusting a power of the laser beam to maintain a weld puddle at a predetermined temperature (see para. [0056] wherein the controller modifies build parameters [e.g. power] to maintain the desired meld pool temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker in view of Burris and Niedrig to incorporate the teachings of Cheverton by the controller is capable of adjusting a power of the laser beam to maintain a weld puddle at a predetermined temperature.  Doing so is the use of known technique (Cheverton’s laser melt pool monitoring) to improve similar devices (Zediker’s laser system weld puddles) in the same way of monitoring and controlling the laser to achieve the desired melt pool, as taught by Cheverton (see abstract).
Regarding Claim 11, Zediker in view of Burris and Niedrig teach the blue laser system of claims 1 or 9, as described above, but are silent on comprising a pyrometer capable of monitoring a temperature of a weld puddle and provide a feedback signal to 
Cheverton teaches a laser system comprising a pyrometer capable of monitoring a temperature of a weld puddle (see para. [0023] wherein an optical system includes a pyrometer to monitor the temperature of the weld pool) and provide a feedback signal to a control system (see para. [0056] wherein in melt pool temperature and size are signaled back to a controller); whereby the system is capable of maintaining the weld puddle at a predetermined temperature (see para. [0056] wherein the controller modifies build parameters [e.g. power] to maintain the desired meld pool temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker in view of Burris and Niedrig to incorporate the teachings of Cheverton by having a pyrometer capable of monitoring a temperature of a weld puddle and provide a feedback signal to a control system; whereby the system is capable of maintaining the weld puddle at a predetermined temperature.  Doing so is the use of known technique (Cheverton’s laser melt pool monitoring) to improve similar devices (Zediker’s laser system weld puddles) in the same way of monitoring and controlling the laser to achieve the desired melt pool, as taught by Cheverton (see abstract).
Regarding Claim 12, Zediker in view of Burris and Niedrig teach the blue laser system of claim 9, as described above, but are silent on comprising a thermal camera capable of monitoring a temperature of a weld puddle; a control system having an image processing system capable of determining the size and temperature of a weld puddle; wherein the thermal camera is capable of providing weld puddle temperature 
Cheverton teaches a laser system comprising a thermal camera capable of monitoring a temperature of a weld puddle (see para. [0023] wherein an optical system includes a camera to monitor the temperature of the weld pool); a control system having an image processing system capable of determining the size and temperature of a weld puddle (see para. [0056] wherein in melt pool temperature and size are signaled back to a controller); wherein the thermal camera is capable of providing weld puddle temperature and size information to the control system; and whereby the control system is capable of maintaining the weld puddle at a predetermined size and temperature (see para. [0056] wherein the controller modifies build parameters [e.g. power] to maintain the desired meld pool temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker in view of Burris and Niedrig to incorporate the teachings of Cheverton by having a thermal camera capable of monitoring a temperature of a weld puddle; a control system having an image processing system capable of determining the size and temperature of a weld puddle; wherein the thermal camera is capable of providing weld puddle temperature and size information to the control system; and whereby the control system is capable of maintaining the weld puddle at a predetermined size and temperature.  Doing so is the use of known technique (Cheverton’s laser melt pool monitoring) to improve similar devices (Zediker’s laser system weld puddles) in the same way of monitoring and .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zediker (WO2014179345) in view of Burris (US Pat. Pub. 20140265046), Niedrig (DE102011117607A1), Cheverton (US20160114431) and Das et al. (US Pat. Pub. 20140163717).
Regarding Claim 13, Zediker in view of Burris, Niedrig, and Cheverton teach the blue laser system of claim 12, as described above, but are silent on wherein a camera is capable of monitoring the size and shape of the weld puddle to provide information to determine the laser power and spot size required to maintain a predetermined weld puddle size and stability.
Cheverton further teaches wherein a camera is capable of monitoring the size and shape of the weld puddle (see para. [0054] wherein the size and temperature of the weld pool is detected) to provide information to determine the laser power required to maintain a predetermined weld puddle size and stability (see para. [0056] wherein the controller modifies build parameters [e.g. power] to maintain the desired meld pool temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker in view of Burris, Niedrig, and Cheverton to incorporate the further teachings of Cheverton by having wherein a camera is capable of monitoring the size and shape of the weld puddle to provide information to determine the laser power required to maintain a predetermined weld 
Das teaches a laser system wherein camera monitoring provides information to determine spot size required to maintain a predetermined weld puddle size and stability (see para. [0313] wherein thermal imaging provides feedback to control schemes on melt temperature, and spot size is regulated in response to the feedback to control temperature distribution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zediker in view of Burris, Niedrig, and Cheverton to incorporate the teachings of Das by having wherein camera monitoring provides information to determine spot size required to maintain a predetermined weld puddle size and stability.  Doing so is the use of known technique (Das’ laser melt pool monitoring) to improve similar devices (Zediker’s laser system weld puddles)to yield the predictable results of monitoring and controlling the laser to achieve the desired melt pool, as taught by Cheverton (see abstract).

Response to Arguments
Applicant's arguments filed regarding claim 1 and 9 have been fully considered but they are not persuasive. Applicant argues that the claims require a system comprising optics which simulate an F-theta lens, and that Zediker discloses an actual .
The examiner’s rejection for this limitation cites para. [0008] of Zediker which states “The objective lens can be an f-theta lens or similar multi-element lens design which can produce a consistent laser spot size over the printing plane”.  So Zediker does teach an objective lens which can be a multi-element lens design similar to an f-theta lens (but not an f-theta lens) which can produce a consistent laser spot size while moving over the printing plane.  In other words, the multi-element lens provides consistent focusing while moving over the printing plane, which is similar to (i.e. simulating) an F-theta lens performance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761